DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2014/0337621 to Nakhimov (“Nakhimov”).
Regarding claim 1, Nakhimov teaches a securable image capture device, comprising: 
a housing defining an imaging aperture (the housing of the wearable device is shown in Figure 1); 
an image capture component coupled to the housing and aligned with the imaging aperture, the image capture component configured to capture image data of a field of view aligned with the imaging aperture (a front facing camera is shown in Figure 3, reference number #1.3.1.6; see also paragraph [290] teaching the camera performs photo or video shooting and can be moved to different positions for example to aid in video chat); 
paragraph [0191] refers to the storage device, for example the storage may be a physical code storage device, or paragraph [0198] teaches the storage unit may be a memory chip); 
a locking component coupled to the storage component, the locking component modifying a write-protect state of the storage component to selectively enable image storage responsive to a selection releasing the locking component (paragraph [0137] teaches various electronic or electromechanical lock; paragraph [0138] teaches that the device may lock itself to stop read or write operations); and 
a control component coupled to the locking component interaction with the control component comprising a selection releasing the locking component and triggering modification of the write-protect state of the storage component (paragraph [0138] shows that the device is controlled such that it may unlock with respect to write operation, thus allowing write operation to be performed, under certain conditions for example entering sufficient credentials like a PIN). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakhimov as applied to claim 1 above, and further in view of U.S. Pub. No. 2017/0276941 to Fujihara et al. (“Fujihara”).
 	 	Regarding claim 2, Nakhimov teaches the securable image capture device of claim 1, but is silent on wherein the housing comprises: a frame defining one or more optical element areas configured to receive respective optical elements for viewing by a user in a viewing direction including at least a portion of the field of view of the image capture component; an elongate temple movably coupled to the frame for aligning the frame in a defined position while worn by the user; and wherein the image capture component is coupled to the housing with the image capture component and the imaging aperture aligned with the viewing direction of the optical elements. 
	Fujihara teaches a frame defining one or more optical element areas configured to receive respective optical elements for viewing by a user in a viewing direction including at least a portion of the field of view of the image capture component (see Figure 1 showing a glasses frame defining the optical element areas); an elongate temple movably coupled to the frame for aligning the frame in a defined position while worn by the user (around reference number 5 or reference number 3 is the temple to align the frame with respect to the wearer); and wherein the image capture component is coupled to the housing with the image capture component and the imaging aperture aligned with the viewing direction of the optical elements (reference number 3 represents the image capture component).
.   
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakhimov as applied to claim 1 above.
 	Regarding claim 3, Nakhimov teaches the securable image capture device of claim 1, while Nakhimov does not specifically state that wherein releasing the write-protect state corresponds to an unlocked state of the image capture component, one of ordinary skill in the art would understand from the teaching of Nakhimov that when the write-protect state is released—which means that security is no longer a concern, as per paragraph [0138]—then the device may operate as usual, including the image capture component is not locked. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nakhimov to unlock the image capture component when the write-protect state is released so that the user may have access to the normal functions of the device including image capture when it is determined that security is not a concern (i.e. when the correct pin number is entered and it is determined that the user may have access to the device then the normal functions of the device are operable).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakhimov as applied to claim 1 above further in view of U.S. Pub. No. 2018/0063434 to Seol et al. (“Seol”).
 	Regarding claim 5, Nakhimov teaches the securable image capture device of claim 1 but is silent on a capture state display coupled to the image capture component, the capture state display causing presentation of an indicator representing release of the write-protect state. 
	Seol teaches a mobile terminal capable of executing image capturing and includes a display unit to display information, where the controller displays a lock screen indicating a locked state (see abstract), a different screen is displayed to indicate a released state (see paragraph [0147]).  Seol shows the feature of communicating to the user through displayed information on a display device to indicate whether the device is in a certain state or not, and one of ordinary skill in the art would be able to apply this to a state of write-protect.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nakhimov with that of Seol to use a display to cause presentation of an indicator representing release of the write-protect state so that the user may clearly see whether he may write to the memory or not, thus aiding in user friendliness.  

Allowable Subject Matter
9.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697